DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021 and 07/28/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the preamble “In a gas sensor comprising:”, which makes the claims appear to be drawn to a product. However, the claim further recites “a method of operating the gas sensor”. It is unclear from the language of the preamble whether the claims are drawn to “a gas sensor” or “a method of operating the gas sensor”. This is further confusing as the claim as drafted appears to claim a gas sensor but each dependent claim recites “the method of operating the gas sensor”, which suggest the dependent claims recite a method of operating that further limits the product of claim 1. Claims 2-6 are further rejected by virtue of their dependence upon claim 1.
Claims 4-6 recite the limitation "the particular gas detector.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant may have intended to reference the “gas sensor” recited in claim 1 and thus “the particular gas detector” is interpreted as “the gas sensor”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mcquillen et al. (US 20160139073 A1). 
Regarding claim 1, Mcquillen discloses a gas sensor (sensor 200 [abstract; Fig. 2]) comprising: 
a solid electrolyte body with oxygen ion conductivity (solid electrolyte layers 201-205 that are capable of conducting ionic oxygen [Para. 0039; Fig. 2]); 
a resistance heating element imbedded in the solid electrolyte body (heater 207 is imbedded in the solid electrolyte body and provides heat to the layer to increase ionic conductivity [Para. 0039; Fig. 2]); 
a gas flow portion provided in a fore end portion of the solid electrolyte body (first internal cavity 222 allows for in intake of air or exhaust gasses for analysis [Para. 0040-0041; Fig. 2]);
a method of operating the gas sensor comprising the steps of:
detecting particular gas in measurement object gas introduced to the gas flow portion (sensor 200 is configured to measure a concentration of oxygen gas [Paras. 0038-0045; Fig. 2]); and
prior to startup of the gas sensor, setting electric power supplied to the resistance heating element such that a temperature in the fore end portion becomes equal to a preset target temperature (an initial power level is applied 406 at a preset target temperature [Para. 0065; Fig. 4; the temperature setting is necessarily prior to the ‘startup of the gas sensor’ because the sensor is not even active until the temperature reaches the activation temperature of the solid-electrolyte so the act of setting the power supplied necessarily occurs “prior to the startup of the gas sensor” because the preset temperature in Para. 0065 is reduced relative to the activation temperature]); and 
determining whether, when the set electric power is supplied to the resistance heating element, a temperature rise speed in the fore end portion exceeds a threshold corresponding to a water spraying amount at which cracking occurs in the gas sensor, and executing temperature rising control if the temperature rise speed in the fore end portion exceeds the threshold (the method includes a feedback circuit wherein the method includes setting an initial power to the resistance heater 406, measuring the rise in temperature with respect to time  410 and determine if the dT/dt is less than a minimum expected dT/dt for the applied power, and determine if water is in contact with the element 412 or is not in contact with the element 414 based on the measured dT/dt. Mcquillen further teaches that if water is not in contact with the element at 414, then the heater control proceeds as normal 422 but if the water is in contact with the element the sensor is heated by increasing the applied heater power up to a threshold power level such that the temperature increase dT/dt is a maximum allowable amount 418 until the operational temperature is reached 420 at which case the sensor temperature control can then functional in a normal state 422 [Paras. 0063-0075; Figs. 4-5]). 
Regarding claim 2, Mcquillen further teaches the steps of supplying, to the resistance heating element, the electric power within a range smaller than the set electric power if the temperature rise speed in the fore end portion does not exceed the threshold (the temperature rise speed dT/dt does not exceed a minimum value expected at step 410, water is deemed in contact with the element at 412, and a lower power level is applied at step 502 such that the water can be removed from the sensor without thermal shock causing cracks in the sensor [Paras. 0063-0075; Figs. 4-5]).
Regarding claim 3, Mcquillen further teaches at a predetermined timing after starting the supply of the electric power to the resistance heating element within the range smaller than the set electric power, again setting the electric power supplied to the resistance heating element such that the temperature in the fore end portion becomes equal to the preset target temperature; and determining, on a basis of the again set electric power, whether the temperature raising control of supplying the again set electric power to the resistance heating element is to be continued (once it has been established that water is in contact with the element at step 412 the control method at step 416 comprises the steps of Fig. 5 wherein the temperature is continuously increased and analyzed in the feedback loop from 506-508 until it is determined that there is no more water present at which time the temperature is increased up to the threshold power level 418 until the operational temperature is reached at 420 [Paras. 0063-0075; Figs. 4-5]).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mcquillen et al. (US 2016/0139073 A1), as applied to claims 1-3 above, and further in view of Sakakibara et al. (US 2016/0161445 A1). 
Regarding claims 4-6, Mcquillen discloses the limitations of claims 1-3 as outlined previously. 
Mcquillen is silent on the sensor 202 comprising a protective layer and thus fails to expressly teach “wherein the gas sensor further comprises a porous protective layer covering at least portions of the solid electrolyte body, the portions of the solid electrolyte body corresponding to an externally-exposed electrode of the particular gas detector and an inlet of the gas flow portion” of instant claims 4-6
Sakakibara discloses a gas sensor [abstract] comprising solid electrolyte layers 1-6 that form the solid electrolyte body, each formed from an oxygen ion-conductive solid electrolyte layer of zirconia [Para. 0036; Fig. 3], a resistance heating element 72 that is embedded in the solid electrolyte body between layers solid electrolyte layers 2/3 [Paras. 0067-0072, 0083; Fig. 3], and a gas flow portion formed in the portions from the gas inlet 10 to the second internal space 40 [Paras. 0039, 0043; Fig. 3]) wherein the gas sensor is configured to measure the oxygen concentrations in the internal spaces [Para. 0042]. Sakakibara further teaches wherein the sensor element comprises a porous protective layer 91 that covers as least portions of solid electrolyte layer 6 of the electrolyte body corresponding to an externally exposed outside pump electrode 23 of the gas detector 21/41/50 and a gas inlet 10 [Paras. 0074; Fig. 3]. Sakakibara teaches that the porous protective layer 91 suppresses the occurrence of cracking in the sensor element main body due to adhesion of moisture and the like in the gas to be measured [Para. 0074]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor element of Mcquillen with the sensor element comprising the porous protective layer disclosed by Sakakibara because Sakakibara teaches that the sensor element is suitable for the measurement of oxygen concentration and the presence of the porous protective layer suppresses the occurrence of cracking due to water adhesion from the gas to be measured [Para. 0074]. The simple substitution of one known element for another (i.e., one oxygen sensor element for another) is likely to be obvious when predictable results are achieved (i.e., the analysis of oxygen concentration) [MPEP § 2143(B)]. 
It would have been further obvious to have simply added the porous protective layer as taught by Sakakibara to the structure disclosed by Mcquillen including around the external electrode 212 and the inlet because incorporating such porous protective layer would still provide the benefit of preventing cracking due to moisture adhesion as taught by Sakakibara Para. 0074. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795